Citation Nr: 1755268	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  00-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral otitis media. 

2.  Entitlement to an initial compensable rating for right ear hearing loss. 

(The issues of entitlement to service connection for a left eye disability, entitlement to service connection for a right eye disability, entitlement to service connection for a neurological impairment, entitlement to service connection for erectile dysfunction, claimed as loss of sex drive, whether new and material evidence has been received to reopen a claim of service connection for a prostate disability, entitlement to service connection for a prostate disability, entitlement to service connection for gastrointestinal reflux disorder, entitlement to service connection for hemorrhoids, entitlement to service connection for hypertension, whether new and material evidence has been received to reopen a claim of service connection for anxiety reaction, entitlement to service connection for an acquired psychiatric disability, claimed as anxiety reaction and nervous system damage, and entitlement to service connection for a urinary tract disorder, are addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In a March 2001 Board decision, the Board denied the issues of entitlement to a rating in excess of 10 percent for bilateral otitis media and an initial compensable rating for right ear hearing loss.  The Veteran subsequently appealed the March 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2001 Order, the Court granted the parties' October 2001 Joint Motion for Remand (JMR), vacating the Board's March 2001 decision as to the denial of entitlement to a rating in excess of 10 percent for bilateral otitis media and an initial compensable rating for right ear hearing loss, and remanded the appeal to the Board for readjudication consistent with the JMR.  

In May 2003, October 2003, May 2007, and April 2012, the Board remanded the claims for additional development. 

With respect to representation, in March 2017, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) limiting the representation of his private attorney to the issues of entitlement to a rating in excess of 10 percent for bilateral otitis media and entitlement to an initial compensable rating for right ear hearing loss.  Accordingly, this disposition is limited to those issues, and the remaining issues on appeal will be addressed in a separate decision (as noted parenthetically above).  

Since the issuance of a January 2015 supplemental statement of the case, additional evidence, namely an article discussing the general nature of audiograms and an April 2016 opinion from Dr. M.A.L., was added to the record with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).  The Board may properly consider such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Bilateral Otitis Media 

The Veteran's bilateral otitis media, evaluated as 10 percent disabling, is currently rated under Diagnostic Code 6200, 38 C.F.R. § 4.87 (2017) by analogy, which directs that separate evaluations are warranted for related complications.  The current 10 percent rating is the maximum schedular rating permitted under Diagnostic Code 6200 for bilateral otitis media. 

In a September 2003 Appellant's Brief, the Veteran's attorney argued that separate ratings ware warranted for complications of bilateral otitis media, to specifically include nasal congestion and headaches.  Further, in a September 2002 VA ear disease examination report, the examiner noted that the Veteran "[c]laim[ed] hearing loss . . . ." as one of the "complications of ear disease" without addressing such claim.  The Veteran's otolaryngology (ENT) clinical records contain various reports of nasal septum deviation, nasal congestion, and headaches.  See, e.g., September 2002 VA ear disease examination report; May 2009 through October 2009 private ENT treatment records from Dr. M.A.L.; September VA ear disease examination report.  The Board also observes, without deciding, that the clinical evidence shows (non-service-connected) left ear hearing loss disability for VA compensation purposes.  See, e.g., July 1999 VA Audiology examination report; February 2013 Disability Benefits Questionnaire (DBQ) hearing loss examination report.  

In the May 2007 remand, the Board instructed the examiner to address all complications arising from service-connected bilateral otitis media.  

To date, there is no medical opinion addressing whether the Veteran's nasal congestion and headaches are complications of bilateral otitis media.  While an August 2014 DBQ examiner stated that the Veteran's left ear hearing loss was not due to service-connected bilateral otitis media as "infections stopped many years ago," the examiner did not address clinical records noting ear infections during the pendency of the appeal period (since April 1999).  See July 1999 VA ear disease examination report (noting the Veteran's complaint of "frequent ear infections"); April 2008 VA emergency treatment note (referring to emergency treatment for the Veteran's report of ear pain). 

Under these circumstances, the medical evidence of record is inadequate to resolve this claim.  A remand is necessary for a VA examination with an opinion addressing whether the claimed conditions, to include left ear hearing loss, nasal congestion, and headaches, are complications of the service-connected bilateral otitis media.   Stegall v. West, 11 Vet. App. 268 (1998).   If nasal congestion is found to be a complication of the service-connected ear disability, the examiner should discern whether the nasal condition is separate or part and parcel from the Veteran's service-connected pharyngitis.  

Moreover, the clinical evidence suggests that a higher rating may be warranted under an alternative diagnostic code, namely Diagnostic Code 6205, 38 C.F.R. § 4.87, contemplating Meniere's syndrome.  In this regard, there is conflicting medical evidence as to whether the Veteran has been diagnosed with such disability during the appeal period.  While Dr. M.L. listed impressions of Meniere's disease in June and October 2009 ENT treatment notes, in the April 2016 opinion, the same physician opined that "the diagnosis of Meniere's syndrome [was] less likely" in the case of the Veteran given that "several videonystagmography results that were normal," while such diagnosis "[could] not be discarded completely."  In light of this discrepancy, while on remand, the examiner should clarify whether the Veteran currently is or was diagnosed with Meniere's disease at any point during the appeal period. 

Right Ear Hearing Loss 

Establishment of service connection for left ear hearing loss could potentially result in a higher rating for right ear hearing loss under the pertinent rating criteria.  See 38 C.F.R. § 4.85 (2017).  Therefore, as the resolution of the above-remanded increased rating claim for bilateral otitis media, to include consideration of whether separate ratings are warranted for complications arising therefrom, would impact the Veteran's higher rating claim for right ear hearing loss, this claim is inextricably intertwined with the other matter currently being remanded.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Further, the Veteran was last afforded a DBQ examination for right ear hearing loss in February 2013, nearly five years ago.  While on remand, given the time period elapsed since the last examination, suggesting possibly worsened right ear hearing loss symptomatology, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, schedule the Veteran to undergo a VA examination to address the increased rating claim for bilateral otitis media and complications arising therefrom.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all diagnoses referable to the Veteran's nasal congestion, headaches, and left ear hearing loss since the date of claim (i.e. since April 1999). 

(B) The examiner should also clarify whether the Veteran currently has or had Meniere's syndrome at any point during the appeal period (i.e. since April 1999).  

In offering this opinion, the examiner's attention is specifically directed to the referenced evidence that while Dr. M.A.L. listed impressions of Meniere's disease in June and October 2009 ENT treatment notes, in the April 2016 opinion, the same physician opined that "the diagnosis of Meniere's syndrome [was] less likely" in light of "several videonystagmography results that were normal," although such diagnosis "[could] not be discarded completely."

(C) For each diagnosis, the examiner should opine whether it is at least likely as not (whether it is 50 percent or more probable) the diagnosed condition is a complication of the Veteran's service-connected bilateral otitis media. 

If nasal congestion is found to be a complication of the service-connected ear disease, the examiner should determine whether such nasal condition is separate from or part and parcel of the Veteran's service-connected pharyngitis. 

All opinions expressed should be accompanied by supporting rationale.

3.  After obtaining any outstanding records, schedule the Veteran to undergo a VA audiological examination to determine the current nature and severity of his service-connected right ear hearing loss.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test also should be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's right ear hearing loss. 

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




